Citation Nr: 1606411	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-33 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In October 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In November 2014, the Board dismissed the service connection claim for a low back disability because the Veteran withdrew his appeal regarding that issue.  The Board remanded the service connection claims for residuals of a broken right collar bone and a right shoulder disability, both of which the Appeals Management Center (AMC) subsequently granted in a September 2015 rating decision.  As such, the only remaining issue on appeal is that of service connection for a psychiatric disorder.   

In November 2015, the Board requested an opinion from a VHA medical expert in regards to the service connection claim for a psychiatric disorder.  A response was received in January 2016.  As the Board's decision regarding this issue is fully favorable, there is no need to observe the remainder of the 60-day period for the Veteran to submit a response.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence shows that major depressive disorder is related to service. 


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for psychiatric disability.  He testified at his Board hearing that a grant of service connection for any psychiatric disability would satisfy his appeal.  In this decision, the Board grants service connection for major depressive disorder, which represents a full grant of the benefit sought.  As such, no discussion of VA's duties to notify and assist is necessary. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In November 2015, the Board requested that a VHA medical expert review the claims file and identify the psychiatric disorders present during the appeal period.  The Board also asked the medical expert to reconcile, if possible, the various diagnoses of record and render an opinion as to whether each diagnosed psychiatric disorder is related to service.  

In a January 2016 response, a VHA medical expert provided a thorough narrative of the Veteran's medical history and the psychiatric symptoms documented during the appeal period.  Based on his detailed review of the claims file, the VHA medical expert determined that the most probable psychiatric disorder evidenced by the record was major depressive disorder.  (He also noted that diagnoses of dysthymia, alcohol use disorder, and tobacco use disorder were possible, but that there was insufficient evidence of record to confirm such diagnoses.  He determined that a diagnosis of PTSD was unlikely.)

As to the confirmed diagnosis of major depressive disorder, the VHA medical expert opined that while the etiology of this type of disorder is not necessarily relatable to any specific event (as would be the case with PTSD), it is still generally accepted that traumatic or otherwise psychologically-disturbing life events often incite this disorder.  The medical expert noted the record reflecting that the Veteran did experience at least one event in service that was psychologically disturbing at some time in his life, either at the time of the event or sometime afterward.  Based on his review of the file, the VHA medical expert opined that the Veteran's psychiatric disorder was as likely as not due, in some way, to his military service.           
  
In short, the Veteran has a confirmed diagnosis of major depressive disorder, and a VHA medical expert has opined that it is at least as likely as not that this psychiatric disorder is related to the Veteran's military service.  After resolving all doubt in the Veteran's favor, the requirements for service connection for major depressive disorder have been met.  

ORDER

Service connection for major depressive disorder is granted. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


